 1   NED M. GELHAAR (SBN 163185)
     Email: ngelhaar@enensteinlaw.com
 2
     DANIEL R. GUTENPLAN (SBN 260412)
 3   Email: dgutenplan@enensteinlaw.com
     JESSE K. BOLLING (SBN 286267)
 4   Email: jbolling@enensteinlaw.com
     ENENSTEIN PHAM & GLASS, LLP
 5   12121 Wilshire Boulevard, Suite 600
     Los Angeles, California 90025
 6
     (310) 899-2070 Phone
 7   (310) 496-1930 Fax

 8   Attorneys for Third-Party Defendant
     Remington Hotels, LLC
 9

10                             UNITED STATES DISTRICT COURT

11                          NORTHERN DISTRICT OF CALIFORNIA

12   KEVIN BARRY FINE ART ASSOCIATES, a ) Case No. 4:18-cv-03358-HSG
     California corporation,             )
13                                       ) STIPULATED REQUEST TO EXTEND
                    Plaintiff,           ) TIME FOR THIRD-PARTY
14          v.                           ) DEFENDANT REMINGTON HOTELS,
                                         ) LLC TO RESPOND TO AMENDED
15   KEN GANGBAR STUDIO INC., a Canadian ) COUNTERCLAIMS AND
     Corporation,                        ) SUPPLEMENTAL     COUNTERCLAIM
                                           PURSUANT TO CIVIL LOCAL RULE 6-
16                                       ) 1(b); DECLARATION OF JESSE K.
                    Defendant.           ) BOLLING; ORDER
17                                       )
                                         ) Trial Date: September 28, 2020
18                                       )
     AND RELATED CLAIMS.                 )
19                                       )
                                         )
20                                       )
                                         )
21                                       )
                                         )
22                                       )
                                         )
23                                       )
                                         )
24                                       )
                                         )
25                                       )
                                         )
26

27
                                          1
28
                   STIPULATED REQUEST TO EXTEND TIME FOR RESPONSE
 1          Pursuant to Civil Local Rules 6-1(b) and 6-2, the undersigned counsel hereby stipulate to

 2   an extension of time for Third-Party Defendant Remington Hotels, LLC to respond to

 3   Counterclaimant Ken Gangbar Studio Inc.’s (“KGSI”) Amended Counterclaims and

 4   Supplemental Counterclaim, which the Court approved for filing on January 28, 2020. The

 5   parties have stipulated to extend the due date to Friday, March 13, 2020. By way of this

 6   stipulated request, no counsel seeks any modification or delay of any other case deadlines.

 7   Pursuant to Civil Local Rules 6-2(a) and 7-12, this request is supported by the accompanying
     Declaration of Jesse K. Bolling.
 8

 9
     DATED: March 2, 2020                         ENENSTEIN PHAM & GLASS
10

11                                                By:       /s/ Jesse K. Bolling                .

12                                                Attorney for Third-Party Defendant Remington
                                                  Hotels, LLC
13

14   DATED: March 2, 2020                         THE BUSINESS LITIGATION GROUP, P.C.

15                                                By:      /s/ Marc N. Bernstein                    .
16
                                                  Attorneys for Defendant/Counterclaimant
                                                  Ken Gangbar Studio Inc.
17

18   PURSUANT TO STIPULATION, IT IS SO ORDERED.
19

20   DATED: 3/6/2020
21                                        _____________________________________________
                                          JUDGE HAYWOOD S. GILLIAM, JR. OF THE UNITED
22                                        STATES DISTRICT COURT, NORTHERN DISTRICT
23                                        OF CALIFORNIA

24

25

26

27

                                           2
                    STIPULATED REQUEST TO EXTEND TIME FOR RESPONSE
